ON MOTION FOR REHEARING
BELCHER, Commissioner.
It is insisted that this Court has the authority to correct or reform the judgment herein to show that it was on a plea of not guilty instead of a plea of guilty.
A similar contention was considered in Parker v. State, Tex.Cr.App., 336 S.W.2d 431, where, by a supplemental transcript, it was shown that the trial court had ordered a corrected judgment entered nunc pro tunc reciting that appellant had entered a plea of not guilty. In Parker we declined to consider the supplemental transcript and to order the entry of the corrected judgment nunc pro tunc during the pendency of the appeal.
The motion for rehearing is overruled.
Opinion approved by the Court.